Exhibit 10.1

SECOND AMENDMENT TO

TAX RECEIVABLE AGREEMENT

This Second Amendment (this “Second Amendment”) to the Tax Receivable Agreement
(the “Agreement”), dated as of February 13, 2007 and as first amended effective
as of August 7, 2007, by and among NCM Inc., NCM LLC, the Founding Members, and
the ESA Parties (collectively, the “Parties”), is made and entered into by and
among each of the Parties effective as of April 29, 2008 (the “Effective Date”).
Capitalized but undefined terms used in this Second Amendment have the meanings
set forth in the Agreement.

RECITALS

WHEREAS, the Parties originally entered into the Tax Receivable Agreement on
February 13, 2007;

WHEREAS, the Parties first amended the Tax Receivable Agreement effective as of
August 7, 2007 (the “First Amendment,” attached hereto as Exhibit A);

WHEREAS, the First Amendment extended the time period for the preparation of the
Initial Deemed Exchange Basis Schedule and the Initial ESA Modification Payment
Basis Schedule (through certain amendments to Sections 2.02(a)(1) and
2.02(b)(1), respectively), and incorporated the actual sale of Common Units by
the Founding Members to NCM Inc. in connection with the underwriters’ exercise
of their over-allotment option as part of the Initial Deemed Exchange Basis
Schedule (through an amendment to Section 2.02(d)(1));

WHEREAS, the Parties desire to further amend the Agreement pursuant to the terms
and conditions hereof; and

NOW, THEREFORE, the Parties agree as follows as of the Effective Date:

 

1. Addition of New Section 3.05 (Optional Estimated Payment Procedure). The
following new Section 3.05 (Optional Estimated Payment Procedure) shall be added
to the Agreement:

“SECTION 3.05. Optional Estimated Payment Procedure.

(a) NCM Inc. may, at any time and at NCM Inc.’s option, make one or more
estimated payments to each of the Founding Members in respect of any anticipated
amounts to be owed to the Founding Members pursuant to Section 3.01 of this
Agreement (any such estimated payments referred to as an “Estimated
Exchange-Related Tax Benefit Payment”). NCM Inc. may also, at any time and at
NCM Inc.’s option, make one or more estimated payments to each of the ESA
Parties in respect of any anticipated amounts to be owed to the ESA Parties
pursuant to Section 3.02 of this Agreement (any such estimated payments referred
to as an “Estimated ESA-Related Tax Benefit Payment”). Any Estimated
Exchange-Related Tax Benefit Payments or Estimated ESA-Related Tax Benefit
Payments (each an “Estimated Payment”) made under this Section 3.05 shall be
paid by NCM Inc. to each of the Founding Members or

 

1



--------------------------------------------------------------------------------

each of the ESA Parties, respectively, in cash and shall be applied against the
actual ultimate amount of any expected Exchange-Related Tax Benefit Payments or
ESA-Related Tax Benefit Payments to be made pursuant to Sections 3.01 or 3.02 of
this Agreement. Upon the making of any Estimated Payment, the amount of such
Estimated Payment shall first be applied to any estimated accrued interest owed
at the Agreed Rate (as determined from the due date, without extensions, of NCM
Inc.’s U.S. Federal Income Tax Return for the relevant Covered Taxable Year to
the date on which such Estimated Payment is made), and shall then be applied to
any residual estimated Exchange-Related Tax Benefit Payments or ESA-Related Tax
Benefit Payments to be made pursuant to Sections 3.01 or 3.02 of this Agreement.

(b) In determining the actual ultimate amount of any Exchange-Related Payments
or ESA-Related Payments to be made pursuant to Section 3.01 or 3.02 of this
Agreement, the amount of any Estimated Payments that may have been made for the
relevant Covered Taxable Year shall either be: (i) increased by the appropriate
party or parties, along with an appropriate amount of interest at the Agreed
Rate, to the extent that the Estimated Payments are less than the actual amounts
owed by NCM Inc. or NCM LLC to the Founding Members or the ESA Parties,
respectively (a “True-Up”); or (ii) refunded by the appropriate party or
parties, along with an appropriate amount of interest at the Agreed Rate, to the
extent that the Estimated Payments are more than the actual amounts owed by NCM
Inc. or NCM LLC to the Founding Members or the ESA Parties, respectively (a
“True-Down”). As of the date on which any Estimated Payments are made by NCM
Inc. to the Founding Members or the ESA Parties, all such Estimated Payments
shall be made (or shall be deemed to have been made) in the same manner and
subject to the same terms and conditions as otherwise contemplated by Sections
3.01 and 3.02 and all other applicable provisions of this Agreement.
Furthermore, as of the date on which the actual ultimate amount of any
Exchange-Related Payments or ESA-Related Payments under Sections 3.01 or 3.02 of
this Agreement have been finally determined and are to be made: (x) the gross
amount of any True-Up payments and any True-Down payments shall be netted (and
such netted amount shall be retroactively reallocated in the appropriate manner
effective as of the date on which Estimated Payments were originally made);
(y) any remaining residual True-Up or True-Down shall be actually paid in cash
on such date; and (z) any remaining residual True-Up or True-Down actually paid
in cash on such date shall be made (or shall be deemed to have been made) in the
same manner and subject to the same terms and conditions as otherwise
contemplated by Sections 3.01 and 3.02 and all other applicable provisions of
this Agreement. For the avoidance of doubt, the retroactive netting of the gross
amount of any True-Up and True-Down payments pursuant to clause (x) of the
preceding sentence shall relieve NCM Inc. and NCM LLC of any obligation to make
any actual cash payment to either the Founding Members or the ESA Parties in
respect of the netted amount, and the Founding Members and the ESA Parties shall
take whatever actions they deem necessary or appropriate as among themselves in
order to effect the retroactive netting of any True-Up and True-Down payments.

(c) As an example of the intended operation of the principles set forth in
Sections 3.05(a) and 3.05(b) above, assume that: (i) NCM Inc. makes an Estimated
Payment of $100 to the Founding Members and an Estimated Payment of $50 to the
ESA

 

2



--------------------------------------------------------------------------------

Parties, in each case, on March 15 of Year 2 (such date being the due date, as
determined without extensions, of NCM Inc.’s U.S. Federal Income Tax Return for
the Year 1 Covered Taxable Year); (ii) pursuant to Section 2.03(a) of this
Agreement, a final NCM Inc. Tax Benefit Schedule for the Year 1 Covered Taxable
Year is delivered to the Founding Members and the ESA Parties on November 14 of
Year 2 (such date being 60 calendar days after the actual filing of the U.S.
Federal Income Tax Returns of NCM Inc. and NCM LLC for the Year 1 Covered
Taxable Year); (iii) pursuant to Section 3.01(a) of this Agreement and based on
the information contained in the final NCM Inc. Tax Benefit Schedule for the
Year 1 Covered Taxable Year, NCM Inc. is ultimately obligated to make an
Exchange-Related Tax Benefit Payment of $110 to the Founding Members;
(iv) pursuant to Section 3.02(a) of this Agreement and based on the information
contained in the final NCM Inc. Tax Benefit Schedule for the Year 1 Covered
Taxable Year, NCM LLC is ultimately obligated to make an ESA-Related Tax Benefit
Payment of $45 to the ESA Parties; and (v) pursuant to Sections 3.01(a) and
3.02(a) of this Agreement, final payments in respect of the Exchange-Related Tax
Benefit Payments owed to the Founding Members and the ESA-Related Tax Benefit
Payments owed to the ESA Parties, respectively, are effected on December 29 of
Year 2 (such date being 45 calendar days after the final NCM Inc. Tax Benefit
Schedule was delivered to the Founding Members and the ESA Parties). Using the
intended operating principles set forth in Sections 3.05(a) and 3.05(b) above,
the following results would occur: (a) a True-Up of $10 would arise in
connection with the $100 Estimated Payment originally paid by NCM Inc. to the
Founding Members; (b) a True-Down of $5 would arise in connection with the $50
Estimated Payment originally paid by NCM Inc. to the ESA Parties; (c) the
True-Up of $10 would be netted with the True-Down of $5, leaving a remaining
residual True-Up payment of $5 to be made by NCM Inc. to the Founding Members
(plus interest at the Agreed Rate on such $5 True-Up payment attributable to the
period between March 15 and December 29 of Year 2); (d) for purposes of Sections
3.01(a) and 3.02(a) and all other applicable provisions of this Agreement, as of
March 15 of Year 2 NCM Inc. shall be deemed to have effectively paid the
Founding Members an Exchange-Related Tax Benefit Payment of $105 (with an
appropriate portion of such $105 payment being characterized as Imputed
Interest), and as of March 15 of Year 2 NCM LLC shall be deemed to have
effectively paid the ESA Parties an ESA-Related Tax Benefit Payment of $45 (with
such $45 also being deemed to have first been contributed by NCM Inc. to NCM LLC
pursuant to the terms of Section 5.1(b) of the NCM LLC Operating Agreement); and
(e) for purposes of Sections 3.01(a) and 3.02(a) and all other applicable
provisions of this Agreement, as of December 29 of Year 2 NCM Inc. shall have
paid the Founding Members an Exchange-Related Tax Benefit Payment of $5 (with an
appropriate portion of such $5 payment being characterized as Imputed Interest),
plus interest at the Agreed Rate on such $5 payment.”

 

2. No Other Changes. Except as expressly modified hereby, all terms, conditions
and provisions of the Agreement shall continue in full force and effect. This
Second Amendment shall be deemed to be and be construed as part of the
Agreement, and the Agreement shall be deemed to be and be construed as part of
this Second Amendment; provided, however, that in the event of any inconsistency
or conflict between the Agreement and this Second Amendment, the terms,
conditions and provisions of this Second Amendment shall govern and control.

 

3



--------------------------------------------------------------------------------

3. Counterparts. This Second Amendment may be executed in one or more
counterparts and by different parties on separate counterparts, each of which
will be deemed an original, but all of which will constitute one and the same
instrument. The Parties agree that this Second Amendment shall be legally
binding upon the electronic transmission, including by facsimile or email, by
each party of a signed signature page hereof to the other party.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NCM Inc., NCM LLC, the Founding Members, and the ESA Parties
have duly executed this Second Amendment effective as of the Effective Date.

 

NATIONAL CINEMEDIA, INC.     NATIONAL CINEMEDIA, LLC     By:   

NATIONAL CINEMEDIA, INC.

as Managing Member

By:    /s/ Gary W. Ferrera     By:    /s/ Gary W. Ferrera Name:    Gary W.
Ferrera     Name:    Gary W. Ferrera Title:    EVP & CFO     Title:    EVP & CFO
Date:    4/29/08     Date:    4/29/08 REGAL CINEMEDIA HOLDINGS, LLC     REGAL
CINEMAS, INC. By:    /s/ Michael L. Campbell     By:    /s/ Michael L. Campbell
Name:    Michael L. Campbell     Name:    Michael L. Campbell Title:   
President     Title:    President Date:    4/30/08     Date:    4/30/08 CINEMARK
MEDIA, INC.     CINEMARK USA, INC. By:    /s/ Robert Copple     By:    /s/
Robert Copple Name:    Robert Copple     Name:    Robert Copple Title:   
Executive VP- CFO     Title:    Executive VP- CFO Date:    5/1/08     Date:   
5/1/08 AMERICAN MULTI-CINEMA, INC.       By:    /s/ Brooks Rainer       Name:   
Brooks Rainer       Title:    VP - Tax       Date:    4/29/08      

[Signature Page to Second Amendment to Tax Receivable Agreement]

 

5



--------------------------------------------------------------------------------

(EXHIBIT A TO SECOND AMENDMENT TO TAX RECEIVABLE AGREEMENT)

FIRST AMENDMENT TO

TAX RECEIVABLE AGREEMENT

This First Amendment (this “Amendment”) to the Tax Receivable Agreement (the
“Original Agreement”), dated as of February 13, 2007, by and among NCM Inc., NCM
LLC, the Founding Members, and the ESA Parties, is made and entered into by and
among each of the parties hereto effective as of August 7, 2007 (the “Effective
Date”). Capitalized but undefined terms used in this Amendment have the meanings
set forth in the Original Agreement.

RECITALS

WHEREAS, NCM Inc., NCM LLC, the Founding Members, and the ESA Parties entered
into the Original Agreement;

WHEREAS, NCM Inc., NCM LLC, the Founding Members, and the ESA Parties desire to
amend the Original Agreement pursuant to the terms and conditions hereof; and

NOW, THEREFORE, the parties hereto agree as follows as of the Effective Date:

 

1. Amendment to Section 2.02(a)(1) (Initial Deemed Exchange Basis Schedule). The
words “Within 180 calendar days after the date hereof,…” as they appear at the
beginning of the first sentence of Section 2.02(a)(1) of the Original Agreement
are hereby amended to read “By November 9, 2007,…”

 

2. Amendment to Section 2.02(b)(1) (Initial ESA Modification Payment Basis
Schedule). The words “Within 180 calendar days after the date hereof,…” as they
appear at the beginning of the first sentence of Section 2.02(b)(1) of the
Original Agreement are hereby amended to read “By November 9, 2007,…”

 

3. Amendment to Section 2.02(d)(1) (Subsequent Deemed Exchange Basis Schedules).
The words “Within 180 calendar days after the end of a Covered Taxable Year in
which any Subsequent Deemed Exchange has been effected,…” as they appear at the
beginning of the first sentence of Section 2.02(d)(1) of the Original Agreement
are hereby amended to read “Within 180 calendar days after the end of a Covered
Taxable Year in which any Subsequent Deemed Exchange has been effected
(excluding for this purpose any actual sale of Common Units by the Founding
Members to NCM Inc. in connection with the underwriters’ exercise of their
over-allotment option, which shall be effectively incorporated as part of the
Initial Deemed Exchange Basis Schedule),…”

 

4.

No Other Changes. Except as expressly modified hereby, all terms, conditions and
provisions of the Original Agreement shall continue in full force and effect.
This Amendment shall be deemed to be and construed as part of the Original
Agreement, and the Original Agreement shall be deemed to be and be construed as
part of this

 

6



--------------------------------------------------------------------------------

 

Amendment; provided, however, that in the event of any inconsistency or conflict
between the Original Agreement and this Amendment, the terms, conditions and
provisions of this Amendment shall govern and control.

 

5. Counterparts. This Amendment may be executed in one or more counterparts and
by different parties on separate counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument. The
parties agree that this Amendment shall be legally binding upon the electronic
transmission, including by facsimile or email, by each party of a signed
signature page hereof to the other party.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, NCM Inc., NCM LLC, the Founding Members, and the ESA Parties
have duly executed this Amendment effective as of the Effective Date.

 

NATIONAL CINEMEDIA, INC.     NATIONAL CINEMEDIA, LLC     By:   

NATIONAL CINEMEDIA, INC.

as Managing Member

By:    /s/ Gary W. Ferrera     By:    /s/ Gary W. Ferrera Name:    Gary W.
Ferrera     Name:    Gary W. Ferrera Title:    EVP & CFO     Title:    EVP & CFO
Date:          Date:      REGAL CINEMEDIA HOLDINGS, LLC     REGAL CINEMAS, INC.
By:    /s/ Peter Brandow     By:    /s/ Peter Brandow Name:    Peter Brandow    
Name:    Peter Brandow Title:    Executive VP, Sec. & General Counsel    
Title:    Executive VP, Sec. & General Counsel Date:          Date:     
CINEMARK MEDIA, INC.     CINEMARK USA, INC. By:    /s/ Michael Cavalier     By: 
  /s/ Alan W. Stock Name:    Michael Cavalier     Name:    Alan W. Stock Title: 
  SVP – General Counsel     Title:    Chief Executive Officer Date:    8/20/07  
  Date:    8/20/07 AMERICAN MULTI-CINEMA, INC.       By:    /s/ Brooks Rainer  
    Name:    Brooks Rainer       Title:    Vice President       Date:    8/10/07
     

[Signature Page to First Amendment to Tax Receivable Agreement]

 

8